Citation Nr: 0116118	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an earlier effective date for an award of a 
compensable rating for sinusitis/allergic rhinitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a compensable rating of 10 
percent for his service connected sinusitis/allergic 
rhinitis.  An effective date of November 10, 1998 was 
assigned for this award.  The veteran responded with a June 
1999 notice of disagreement, and was afforded a July 1999 
statement of the case.  He then filed an August 1999 VA Form 
9, perfecting his appeal.  

The veteran was afforded a March 2001 personal hearing before 
a member of the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran seeks an earlier effective date for a compensable 
rating for his service connected sinusitis/allergic rhinitis.  
On November 10, 1998, the veteran filed a claim for a 
compensable rating for his sinusitis/allergic rhinitis, and a 
10 percent rating was awarded within an April 1999 rating 
decision.  November 10, 1998 was assigned as the effective 
date of this award.  The veteran responded with a June 1999 
notice of disagreement regarding the effective date of his 
compensable rating.  He contended that this rating should be 
retroactive to October 1987, the time of his separation from 
service.  

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from that date, otherwise 
the effective date shall be the date of receipt of the claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2000). 
The veteran has asserted that various documents of record 
constitute informal claims, based upon which an earlier 
effective date would be warranted.  Applicable statutory and 
regulatory provisions require VA look to all communications 
from the veteran which may be interpreted as applications or 
claims, either formal or informal, for benefits.  The VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2000); see Servello v. Derwinski, 3 Vet. App. 196 
(1992).  Specifically, the date of an outpatient or hospital 
examination or admission to a VA or hospital will be accepted 
as the date of receipt of an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2000).  However, among other 
requirements are that the informal claim must identify the 
benefit sought, and a timely formal claim must follow the 
informal claim.  38 C.F.R. § 3.155 (2000); Williams v. Gober, 
10 Vet. App. 447 (1997).  

At his March 2001 hearing before a member of the Board, the 
veteran stated that he has received medical treatment for his 
sinusitis/allergic rhinitis at VA medical centers in 
Newington, CT, Augusta, GA, and West Haven, CT.  These 
records are relevant to his claim because a request by the 
veteran for treatment of his sinusitis/allergic rhinitis 
could potentially be construed as an informal claim for a 
compensable rating, thereby entitling the veteran to an 
earlier effective date.  38 C.F.R. § 3.157 (2000).  However, 
all of these records have not yet been obtained and 
associated with the claims folder.  Therefore, all the 
veteran's relevant VA medical center treatment records must 
be obtained prior to any final determination by the Board.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  


In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should obtain all available 
relevant treatment records including, but 
not limited to, the veteran's medical 
records from the VA medical centers in 
Newington, CT, Augusta, GA, and West 
Haven, CT.  The veteran should be 
requested to assist in identifying those 
place where he received treatment or the 
physicians from whom he received 
treatment.

2.  The RO should review and ensure full 
compliance with all applicable provisions 
of the Veterans Claims Assistance Act of 
2000.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


